On Motion for Rehearing or to Transfer
PER CURIAM.
Defendant argues that Instruction 11 was not incorrect. We reaffirm our ruling that it was erroneous for the reasons stated in the opinion. Moreover, we find that Instruction 11 was completely wrong in another respect because it said, as one of two alternatives, the jury must find for the defendant if they find “that the water hydrant * * * was not * * * completely closed by the Water Department, its agents or employees,” etc. This literally means that even though Water Department employees were using it, and failed to completely close it, the City would not be liable, when exactly the opposite would be true.
The motion for rehearing or, in the alternative, to transfer to the Court en banc is overruled.